Per Curiam,
An examination of this record, with reference to the questions presen ted by the specifications of error, has not convinced us that there is anything in either of the legal positions, insisted on by defendants, that would justify a reversal of the judgment.
The plaintiff’s case depended on questions of fact which, in view of the conflicting testimony, were exclusively for the determination of the jury, and to them they were fairly submitted with appropriate instructions. The main, and perhaps the controlling question was not whether P. Boffenmyer, whose personal representative is now The Lancaster Trust Co., appellant, was in fact a partner generally with his son David M., in the name of P. Boffenmyer & Son, but whether, in their intercourse and dealings with the plaintiff bank, Peter Boffenmyer did not so speak and act as to render himself liable to the bank as such partner, in respect of the notes in suit. The testimony tended to prove that he did, and it was of such a character as to warrant the jury in so finding.
Referring to that subject, the learned president of the common pleas, in the course of his charge, said to the jury: “ Does the whole evidence satisfy you that Peter Boffenmyer and D. M. Boffenmyer, by their acts and declarations in their dealing with this bank, .... held themselves out to the bank or its officers that they were partners and thus induced the bank to discount the notes in suit and pass the proceeds to the credit *561of the firm P. Boffenmyer & Son ? .... If so, then whether there was really a partnership between Peter Boffenmyer and D. M. Boffenmyer, inter sese, or not, they would be liable to the bank as partners, and your verdict should be for the plaintiff, the bank, for the sum claimed with interest. If the evidence does not so satisfy you, then your verdict should be for the defendant simply.”
The logic of the verdict, which is in entire accord with the weight of the testimony, is that P. Boffenmyer did so act as to render himself liable to the bank, as a partner. There is nothing in either of the specifications that requires a reversal of the judgment.
Judgment affirmed.